COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOSE VALDEZ-MARTINEZ,                         §               No. 08-17-00193-CR

                       Appellant,               §                 Appeal from the

  v.                                            §                171stDistrict Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                        State.                  §               (TC# 20160D03097)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until August 28, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 28, 2018. If

the brief is not filed, the Court will consider ordering the trial Court to conduct a hearing to

determine why the Appellant’s brief has not been filed.

              IT IS SO ORDERED this 17th day of August, 2018.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.